                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

REGINALD DARREL TAYLOR,                   §
                                          §
             Plaintiff,                   §
                                          §
V.                                        §          No. 3:19-cv-1764-K-BN
                                          §
ACADEMIC PARTNERSHIPS, LLC,               §
ET AL.,                                   §
                                          §
             Defendants.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. An objection was filed by Petitioner. The District Court

reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error, the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge. The Court therefore DENIES Plaintiff Reginald Darrel Taylor’s

Federal Rule of Civil Procedure 11 motion for sanctions against Academic

Partnerships, Salman Meherali, and Carrie B. Hoffman [Dkt. No. 41].

       SO ORDERED.

       Signed October 1, 2019.

                                              ____________________________________
                                              ED KINKEADE
                                              UNITED STATES DISTRICT JUDGE
